          Case 3:20-cr-03566-CAB Document 22 Filed 03/19/21 PageID.68 Page 1 of 1
                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                        Case No. 20CR3566-CAB

                                       Plaintiff,
                       vs.

JIMMY MENA (1),

                                                                               MAR 19 2021
                                     Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

 •     the Court has dismissed the case for unnecessary delay; or

 •     the Court has granted the motion of the Government for dismissal, without prejudice; or

 •     the Court has granted the motion of the defendant for a judgment of acquittal; or

 •     a jury has been waived, and the Court has found the defendant not guilty; or

 ,Sl   the jury has returned its verdict, finding the defendant not guilty;

 C8J   of the offense(s) as charged in the Indictment/Information:
       21 USC 952, 960 - IMPORTATION OF METHAMPHETAMINE and
       21 USC 952, 960-IMPORTATION OF HEROIN



 Dated:    3/19/2021
                                                    Hon. Cathy Ann Bencivengo
                                                    United States District Judge
